
	
		II
		110th CONGRESS
		1st Session
		S. 410
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2007
			Mr. Conrad (for himself
			 and Mr. Dorgan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Water Resources Development
		  Act of 1999 to direct the Secretary of the Army to provide assistance to design
		  and construct a project to provide a continued safe and reliable municipal
		  water supply system for Devils Lake, North Dakota.
	
	
		1.Short title
			(a)In
			 generalThe Water Resources
			 Development Act of 1999 (Public Law 106–53;
			 113
			 Stat. 269) is amended by inserting after section 597 the
			 following:
				
					598.Devils lake, North
				Dakota
						(a)Definition of
				projectIn this section, the
				term project means a project to provide a continued safe and
				reliable municipal water supply system for Devils Lake, North Dakota.
						(b)Local
				cooperation agreement
							(1)In
				generalSubject to paragraph
				(2), the Secretary shall enter into a local cooperation agreement with the
				non-Federal interest to provide assistance in designing and constructing the
				project.
							(2)Responsibility
				for design workAt the option
				of the non-Federal interest, the non-Federal interest may complete the design
				work for the project.
							(3)NEPAThe Secretary shall comply with all
				applicable requirements under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) before
				beginning construction on the project.
							(4)RequirementsThe local cooperation agreement entered
				into under this subsection shall provide for—
								(A)the development by local officials of a
				water supply project and related facilities, including appropriate engineering
				plans and specifications; and
								(B)the establishment of such legal and
				institutional structures as are necessary to ensure the effective long-term
				operation of the project by the non-Federal interest.
								(5)Cost
				sharing
								(A)In
				generalThe local cooperation
				agreement shall provide that the Federal share of the cost of the
				project—
									(i)shall be 75 percent; and
									(ii)may be in the form of grants or
				reimbursements of project costs.
									(B)Credit for
				design and engineering workThe non-Federal interest shall receive
				credit, not to exceed 6 percent of the total construction costs of the project,
				for the reasonable costs of design and engineering work completed by the
				non-Federal interest before entering into a local cooperation agreement with
				the Secretary under this subsection for the project.
								(C)Credit for
				interestIn case of a delay
				in the funding of the Federal share of the project costs, the non-Federal
				interest shall receive credit for reasonable interest incurred in providing the
				Federal share of the cost of the project.
								(D)Credit for
				land, easements, and rights-of-wayThe non-Federal interest shall receive
				credit, not to exceed 25 percent of the total cost of the project, for land,
				easements, rights-of-way, and relocations toward the non-Federal share of
				project costs (including all reasonable costs associated with obtaining permits
				necessary for the construction, operation, and maintenance of the project on
				publicly owned or controlled land).
								(E)Operation and
				maintenanceThe non-Federal
				share of operation and maintenance costs for the project shall be 100
				percent.
								(c)Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this section $15,000,000, to remain
				available until
				expended.
						.
			(b)Conforming
			 amendmentThe table of
			 contents of the Water Resources Development Act of 1999 (Public Law
			 106–53;
			 113
			 Stat. 269) is amended by inserting after the item relating to
			 section 597 the following:
				
					
						Sec. 598. Devils Lake, North
				Dakota.
					
					.
			
